DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: in Figure 1, elements 102A, 102B, 103A, and 103B.  In Figure 2, elements 102, 102B, 103A, 103B, and 222.  In Figure 3, elements 103A and 103B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 7 of the specification, at lines 18 and 24, delay calibration device 212 is mislabeled as delay calibration device 210, as element 210 is the beam splitter that is part of delay calibration device 212 (see lines 11-12 of page 7).
Appropriate correction is required.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
At either the end of line 21 or the beginning of line 22 of claim 1, the word “and” should be added to signify the wherein clause of the claim.
In line 1 of claim 7, the phrase “The method” should be amended to read “A method”, as this is an independent claim first setting forth a method.  Additionally, the word “charactering” should be amended to read “characterizing” to correct a minor spelling issue.
At either the end of line 16 of the claim or the beginning of line 17 of claim 7, the word “and” should be added to signify the last step of the claim.
In line 17 of claim 7, the phrase “receiving the WFS signal and the spectral signal computing a pulse temporal spectral . . .” should  be amended to read “receiving the WFS signal and the spectral signal and computing a pulse temporal spectral . . .” to correct a minor grammatical issue.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A spectral-measurement-path imaging element” as found in claims 1-6.
“A nonlinear spectral measurement device” as found in claims 1-12.
“A wavefront sensitive (WFS) imaging element” as found in claims 1-12.
“A wavefront sensitive (WFS) measurement device” as found in claims 1, 4-7, and 10-12.
	With further regard to the above limitations, the terms “element” and “device” are used as a substitute for the word “means” as nonce words or generic placeholders for performing the claimed function.  Each generic placeholder is modified by functional language.  Finally, each 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that the apparatus of claim 1 further comprises a calibration process that is configured to block one of the spectral measurement or wavefront sensitive path and record WFS and spectral data of a fiducial image at the reference plane.  However, this limitation is unclear.  First, it is unclear as to whether claim 6 is an apparatus claim, being that it depends on an apparatus claim, or whether it intends to set forth a method claim, as evidenced by comprising a “calibration process”.  As the statutory class of invention is unclear, this renders the claim indefinite.  Additionally, as the claim would nominally appear to be an apparatus claim, the examiner notes that the claim is set forth in purely functional terms.  No structural limitations are included that would be required to perform the calibration process, such as the diffraction limited aperture disclosed in the specification at page 7, line 28 – page 8, line 3.  As one of ordinary skill in the art would not know from the claim limitations what structure is required to perform the claimed function, the claim is further rendered indefinite.  See MPEP 2173.05(g).
The examiner notes that should structure be added to the claim to overcome the above rejection, such structure will need to be present in the drawings as well as per 37 CFR 1.83(a).
Claim 7 recites the limitation "the WFS measurement device" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What WFS measurement device is being set forth here?  No WFS measurement device is previously set forth in claim 7.  To overcome this rejection, the examiner recommends amending the limitation to read “a WFS measurement device”.
Further regarding claim 7, the claim recites the limitation “generating a WFS signal with the WFS imaging element upon the imaged reference plane at the WFS device” in lines 15-16 of 
Additionally, “the WFS device” appears to lack antecedent basis.  Does this refer back to “the WFS Measurement device” from line 13 of the claim?  Or is this a different WFS device? 
Claim 10 recites the limitation "wherein the generating step utilizes a single interferometer . . . " in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While it appears that “the generating step” refers back to the generating step found in lines 4-6 of claim 7, the fact that claim 7 includes two other generating steps in addition to the step of generating four replicas of the input pulse beam lends to a lack of clarity as to exactly which step “the generating step” here in claim 10 refers back to.  To overcome this rejection, the examiner recommends explicitly clarifying which “generating step” the limitation in claim 10 refers back to.
Claim 12 recites the limitation "the steps of blocking either the spectral measurement path or the wavefront sensitive path" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What spectral measurement path and wavefront sensitive path are being referred to here?  Claim 7, the claim on which claim 12 depends, is silent with regards to any spectral measurement or wavefront sensitive paths.
Additionally regarding claim 12, the claim recites a further limitation of claim 7 that further comprises a calibration process.  However, the claim fails to set forth where in the method of claim 7 this calibration process would take place.  As a result, this makes claim 12 
Claims 8-9 and 11 are rejected by virtue of their dependence on at least claim 7 (claims 8-9 and 11) or claim 10 (claim 11), thereby containing all the limitations of the claims on which they depend. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 depends on claim 10.  Claim 10 is a method claim; however, claim 11 is disclosed as an apparatus claim.  As a result, claim 11 does not appear to further limit claim 10 due to the shift in statutory class of invention from a method to an apparatus.  To overcome this rejection, the examiner recommends amending claim 11 to begin “The method of claim 10”.
Claim 12 depends on claim 7.  Claim 7 is a method claim; however, claim 12 is disclosed as an apparatus claim.  As a result, claim 12 does not appear to further limit claim 7 due to the shift in statutory class of invention from a method to an apparatus.  To overcome this rejection, the examiner recommends amending claim 12 to begin “The method of claim 7”.

Allowable Subject Matter
Claims 1-6 are allowed in view of the prior art (the allowability of claim 6 is dependent on the 35 USC 112(b) rejection set forth above being properly overcome).
 Claims 7-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (the allowability of claims 10-12 would also be dependent on the 35 USC 112(b) or 35 USC 112(d) rejections set forth above being properly overcome).
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an apparatus for full spatio-temporal characterization of ultrashort pulses, the apparatus comprising, among other essential elements, a spectral measurement path including a spectral-measurement-path imaging element and a nonlinear spectral measurement device; and a wavefront sensitive (WFS) path including a WFS imaging element and a WFS measurement device; wherein the apparatus is configured such that the spectral-measurement-path imaging element images a reference plane at the nonlinear spectral measurement device based upon the first and second replicas; wherein the WFS imaging element images the reference plane at the WFS measurement device based upon the third and fourth replicas; wherein the WFS measurement device generates a WFS signal based upon the imaged reference plane at the WFS measurement device; wherein the nonlinear spectral measurement device generates a spectral signal based upon the imaged reference plane at the nonlinear spectral measurement device; wherein the processor is configured to receive the WFS signal and the spectral signal and to compute a pulse temporal spectral profile of the input pulse-beam, in combination with the rest of the limitations of the above claim.
	The allowability of claim 7 depends on similar limitations as set forth above regarding claim 1; however, a full statement on the allowability of this claim is precluded at this time until the rejections set forth above under 35 USC 112(b) are properly overcome.
	With further regard to the above claims, US 2006/0088259 to Weiner discloses an ultrashort photonic waveform measurement device.  An optical pulse 1 is divided by a beam splitter 2 to enter an interferometer, where one portion is provided with an optical delay by variable delay stage 5.  These pulses then impinge on beam splitter 4, where they travel to a SHG crystal 8 and are eventually detected.  This detector can be a spectrometer (see paragraph 0057).  Additionally, “Three-dimensional spatiotemporal pulse characterization with an acousto-optic pulse shaper and a Hartmann-Shack wavefront sensor” by Cousin et al. discloses an ultrashort measurement device where input pulses are shaped by a tunable bandpass filter, and then split by a mirror FM.  Some pulses are sent to a Hartmann-Shack wavefront sensor, and other pulses are passed through a nonlinear crystal and are detected by a spectrometer.  However, this art teaches away from using an interferometer to delay pulses relative to one another.  As a result, the prior art, when taken either alone or in combination, fails to disclose or render obvious the claimed invention as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US Pat. 5,754,292 to Kane et al. discloses a method and apparatus for measuring ultrashort pulses similar to what is described by Weiner.  US Pat. 6,052,180 to Neal et al. discloses a wavefront sensor for characterizing pulsed light beams.  US Pat. 6,611,336 to Walmsley et al. discloses a pulse measurement system using frequency shifting techniques.  US 2016/0109298 to Durfee et al. discloses using a shearing interferometer for use in spatial chirp characterization.   US 2017/0205292 to Quere et al. discloses a device and method for characterization of a light beam.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 10, 2021